DETAILED ACTION
1.	This notice of allowance is responsive to Applicant’s RCE with IDS filed on 7/29/2022.
	Claims 1-4, 6-7 remain allowed and the reasons for allowance remain the same as it was indicated on 6/9/2022
	Claims 5, 8-14 remain cancelled.
	Claim 1, lines 17-18 remain amended as it was indicated on the examiner’s amendment on 6/9/2022.
	Claim 6, line 1 and lines 4-5 remain amended as it was indicated on the examiner’s amendment on 6/9/2022.
	Claim 4, line 3 remain amended as it was indicated on the examiner’s amendment on 6/9/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771